Case 3:21-mj-07093-MAB Document1 Filed 05/19/21 Pagelof4 Page ID#1

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF ILLINOIS

UNITED STATES OF AMERICA, )
)
Plaintiff, )
) ,
vs. )  cRIMINALNO.!) \~ (YX “1O43- (nae,
)
DEVIN R. WADE, JR. ) Title 18,
) United States Code,
Defendant. ) Section 922(g)(1)
)
CRIMINAL COMPLAINT

 

I, Matthew Inlow, the undersigned complainant being duly sworn state the following is

true and correct to the best of my knowledge and belief:
COUNT 1
Felon in Possession of a Firearm
On or about May 19, 2021, in St. Clair County, within the Southern District of Illinois,
DEVIN R. WADE JR.,

defendant herein, knowingly possessed a firearm in and affecting commerce, that is, a Springfield
Armory, Model XD-45ACP, .45 ACP Caliber Pistol bearing serial number GM447714, having
previously been convicted of a crime punishable by imprisonment for a term exceeding one year,
and knowing that he had been convicted of such a crime, in violation of Title 18, United States

Code, Section 922(g)(1) and 924(a)(2).

AFFIDAVIT
Your affiant is a Special Agent with the Bureau of Alcohol, Tobacco, Firearms and
Explosives (ATF) currently assigned to the Fairview Heights, Illinois Field Office and has been

so employed since September 2001. Your affiant was previous employed as a United States
Case 3:21-mj-07093-MAB Document1 Filed 05/19/21 Page2of4 Page ID #2

Secret Service Uniformed Division Police Officer from November of 2000 through September
of 2001. Your affiant is responsible for investigating violations of federal firearms laws,
including Title 18 U.S.C. Section 922(g)(1), making it unlawful for any person who has been
convicted of a crime punishable by more than one year in prison to possess a firearm, which
affects or is transported in interstate commerce.

The statements contained in this affidavit are based on the investigation of your Affiant,
as well as information derived from reports and interviews of the law enforcement officers and
witnesses named herein. In support of this Complaint, your Affiant states as follows:

1. On May 19, 2021, at approximately 8:30 a.m., I was working along with the United States
Marshals Fugitive Task Force to execute arrest warrants and probation warrants.
Specifically, the United States Marshals Fugitive Task Force was assisting the Illinois
State Police by executing a St. Clair County Arrest Warrant for Devin R. WADE JR for
charges of Unlawful Possession of Firearm Ammunition by Felon.

2. WADE’s residence was identified as 1114 Cleveland Avenue, East Saint Louis, Illinois.

3. On May 19, 2021, agents arrived at 1114 Cleveland Avenue, East Saint Louis, Illinois
and knocked on the door announcing “Police” in an attempt to make contact with WADE.
Law Enforcement began to force entry into the residence announcing their presence as
Law Enforcement. WADE was immediately seen laying on the couch right inside the
door to the right along the front wall of the interior of the residence. WADE complied
with directions given to him by Law Enforcement and was taken into custody without
incident. Law Enforcement secured the residence for officer safety to make sure that no
one else was hiding in the residence. Law Enforcement observed a Springfield Armory
Pistol laying on the couch in plain view right where WADE had been laying when he was

2
Case 3:21-mj-07093-MAB Document1 Filed 05/19/21 Page 3o0f4 Page ID#3

first observed by Law Enforcement. That firearm was described as a Springfield Armory,
Model XD-45ACP, .45 ACP Caliber Pistol bearing serial number GM447714 which was
loaded with a round in the chamber and ammunition in the magazine. Law Enforcement
also observed several firearms magazines laying in plain view in different areas of the
front room of the residence and in the kitchen of the residence. Law Enforcement also
observed several firearms boxes laying in plain view in the front room of the residence
and one in the 2" room which was a bedroom. Law Enforcement also observed laying
in plain view a small plastic bag containing an unknown white powdery substance and a
paper plate covered with a white powdery substance in the front room of the residence
where WADE had been observed. Law Enforcement also observed a delivery type bag
that was open in plain view that contained several plastic bags of suspected marijuana.

4, WADE was interviewed by Law Enforcement and informed Agents that he did not know
about anything that was located in his residence. WADE then told Law Enforcement that
he did not want to speak with Law Enforcement anymore.

5. On May 19, 2021, SS/A Inlow conducted an Interstate NEXUS examination on the
Springfield Armory, Model XD-45ACP, .45 ACP Caliber Pistol bearing serial number
GM447714. SS/A Inlow determined that this particular firearm was manufactured in the
Country of Croatia by HS Produkt.

6. WADE has been previously convicted of a felony punishable by imprisonment for a term
exceeding one year. WADE was sentenced to the Illinois Department of Corrections for
St. Clair County Illinois Criminal Case Number 18-CF-124 Aggravated Fleeing/2 plus

traffic devices.
Case 3:21-mj-07093-MAB Document1 Filed 05/19/21 Page4of4 Page ID #4

FURTHER YOUR AFFIANT SAYETH NAUGHT.

MATTHEW INLOW bee iie ta tecne oso"
MATTHEW R. INLOW

Special Agent

Bureau of Alcohol, Tobacco, Firearms and
Explosives

 

STEVEN D. WEINHOEFT
United States Attorney

Keer Regge

Laura Reppert
Assistant United States Attorney

State of Illinois
SS.

a ll

County of St. Clair

Sworn on the 19th day of May 2021, in East Saint Louis, Illinois, within the Southern

District of Illinois. mM

Mark A. Beatty
United States Magistrate Judge
